Case 2:20-cv-00508-BRM-JAD Document 1-7 Filed 01/15/20 Page 1 of 24 PageID: 147




   Class I Red Hawk Accreditation Packet




 Genise Administration
 Spring 2019                                          Compl. Ex. 7, Page 1 of 24
Case 2:20-cv-00508-BRM-JAD Document 1-7 Filed 01/15/20 Page 2 of 24 PageID: 148




                                     Introduction
 The purpose of the Red Hawk Accreditation packet is to reinforce the
 rules under the statutes of the Student Government Association of
 Montclair State University. This packet is going to be a guide for all
 Class I organizations to follow and help with re-charterment and staying
 a Class I organization.

                                          Statutes
                                              Article 5,

 Section ONE: Classification of Organization

        CLASS ONE ORGANIZATIONS

     1. Criteria​​: A Class One organization shall 1) have an appeal that reaches the general
         interest of the entire campus community or have an appeal that fosters pride for and
         mobilizes awareness of the interests of a large, distinct, and prolific subculture of the
         campus community, as deemed by the discretion of the chartering process, 2) prove to
         have a demand for membership significantly larger than its most recent Class II
         chartering, 3) prove to have financial and programming needs unable to be met by the
         benefits of a Class II charter, 4) have spent a minimum of three consecutive years as a
         Class II organization, ​5) shall provide at least ten programs each semester ​6) must
         have one member of their organization represent as a legislator in the SGA. Class One
         charters shall be authored by the SGA President, follow the Legislature’s standard
         operating procedures, and be valid for two academic years.
     2. Benefits:​​ Class One Organizations shall be entitled to 1) a yearly budget as allocated by
         the Legislature, 2) priority for student office space, 3) representation in the Legislature
         as outlined in Article One, 4) keep a portion of that which they fundraise through
         advertising, as outlined in the Executive’s financial policies and, 5) have a mailbox in
         the Student Government office.




 Genise Administration
 Spring 2019                                                          Compl. Ex. 7, Page 2 of 24
Case 2:20-cv-00508-BRM-JAD Document 1-7 Filed 01/15/20 Page 3 of 24 PageID: 149




                            Tier Explanations

 A Tier system was created to not only hold organizations accountable for their
 performance throughout the semester but also to see where they stand as an
 organization and how to improve themselves as a Class I organization. The Tier
 point system will also be beneficial to legislators and other SGA members in
 assessing the quality of these organizations and the resources the SGA itself
 should allocate toward these organizations.



 Tier 1
          Tier 1 Organizations are the exemplary organizations who not only
          have completed all requirements necessary to be a Class I organization
          but have also went above and beyond expectations and have made a
          direct impact on campus.
          (16+ Points)
          *These orgs are eligible for Class I Organization of the year*
 Tier 2
          Tier 2 Organizations are in good standing with the SGA and have
          completed all the requirements necessary to be regarded as a Class I
          Organization.
          (10-15 Points)
 Tier 3
          Tier 3 Organizations are organizations who did not complete all the
          required elements constituted to being classified as a Class I
          Organization of the SGA.
          (-15-9 Points)




 Genise Administration
 Spring 2019                                             Compl. Ex. 7, Page 3 of 24
 Case 2:20-cv-00508-BRM-JAD Document 1-7 Filed 01/15/20 Page 4 of 24 PageID: 150




                                 Required Points
o Weekday Hosted Events (0-8 Points): not exceeding 8 points per semester
  For every one event your organization hosts, your organization will be awarded one
     point.

o Weekend Hosted Events (0-2 Points): not exceeding 2 points per semester
  Successful completion of both weekend events will grant your organization two points.
  Successful completion of one weekend event will grant your organization one point.

o Co Sponsorships In/Out (0-4 Points): not exceeding 4 points
  Each co-sponsorship counts towards 1 point.

o Budget (0-2 Points):
      o 0 Points:​​ At the end of the semester, if your organization used ​0 - 50%​​ of your
        total budget, you will receive no points.
      o 1 Point:​​ At the end of the semester, if your organization used ​50 – 84 %​​ of your
        total budget, you will receive one point.
      o 2 Points:​​ At the end of the semester, if your organization used ​85% +​​ of your
        total budget, you will receive two points.

o Legislator Requirement (-1 to 0)
  Class One Organizations of the Student Government Association must have a Class One
  Representative for SGA meetings ​no later than the 3rd meeting of the semester.

o Town Hall Attendance: (0-3 Points):
  The Town Hall is held once a month where organizations are required to send one
  representative to every town hall. The purpose of town hall is for organizations to voice
  their concerns directly with the Executive Board.
  For every Town Hall attended the organization will receive 1 point.

o Class Director Meetings (-6-0 Points):
  The Class Director meetings are bi-weekly, this is where the organizations
  will be given relevant information pertaining to their specific class and initiatives
  happening within the Student Government. Only one representative from the
  organization needs to be in attendance. If the organization shows proof of no member
  being able to attend the specified time and date by their Class Director, the Director will



   Genise Administration
   Spring 2019                                                    Compl. Ex. 7, Page 4 of 24
 Case 2:20-cv-00508-BRM-JAD Document 1-7 Filed 01/15/20 Page 5 of 24 PageID: 151



   hold a meeting exclusively for the organization in order to not negatively impact their
   RHA Score.
   For every Class Director Meeting not attended, the organization will lose 1 point.

o General Body Meeting Minutes Submission (-3-0 Points):
  Each organization is required to upload their minutes from their general body meeting
  in the google drive folder “General Body Meeting Minutes” facilitated by their Class
  Director.
  For every submission missed the organization will lose 1 point.

o Conference (-1-0 Points):
  Each organization is required to send one representative to the conference every
  semester, the dates are released at the beginning of the semester.
  Failure for the representative to attend will result in the loss of 1 point.

o RHA Point Sheet Submission ( -5-0 Points):
  As mandated by Article 5, Bullet Point B, Sub-Bullet Point C, Section one, Subsection 4 of
  the SGA Statutes “shall submit an end of the semester report, in the fall and spring, of
  all programming events that occurred to their Class Director by the second to last SGA
  Meeting of the semester. The Report consists of a completed Point Sheet which you
  have access in your shared folder with the Vice President at the beginning of the
  semester. An ​optional​​ written report will also be accepted to explain your point sheet, if
  needed.
  Failure to submit will result in the lose of 5 points.


                                    Bonus Points
o Civic Engagement (1 point):
  An extra point will be awarded if more than 75% of members who are eligible to vote are
  registered to vote of their organization have registered.

o Safe Space (1 point)
  An extra Point will be awarded if more than 75% of the organization is safe-space trained.

o Food Inclusivity (1 point)
  An extra point will be awarded if an organization has vegan, kosher, and halal food at 75%
  of their events.

o Proud Redhawk (1 point)



   Genise Administration
   Spring 2019                                                    Compl. Ex. 7, Page 5 of 24
 Case 2:20-cv-00508-BRM-JAD Document 1-7 Filed 01/15/20 Page 6 of 24 PageID: 152



   An extra point will be awarded if an organization is present at either a Student Organization
   Fair, Open House or Accepted Students Day.

o Maxed Out (1 point)
  An extra point will be awarded if an organization reaches maximum capacity at their event.

o Greek Collab (1 point)
  An extra point will be awarded if an organization co-sponsors with one greek organization.

o Full House (1 point)
  An extra point will be awarded if an organization co-sponsors with at least one organization
  in every class (I-IV).

o Perfect 10 (1 point)
  An extra point will be awarded to an organization that co-sponsors either in OR out
  throughout the semester.

o Legislator Bonus (1 point)
  An extra point will be awarded if a Class II-IV organization has a member serve as that
  organization's legislator in the SGA.

o Department Outreach (1 point)
  An extra point will be awarded for every 2 different departments you cosponsor with over
  the course of the semester.

o Educational Events (1 point)
  An extra point will be awarded for events that have an educational focus.

o Community Outreach (1 point)
  An extra point will be awarded for every event that is community service based/money is
  raised for a donation.




   Genise Administration
   Spring 2019                                                     Compl. Ex. 7, Page 6 of 24
Case 2:20-cv-00508-BRM-JAD Document 1-7 Filed 01/15/20 Page 7 of 24 PageID: 153




 Class II Red Hawk Accreditation Packet




 Genise Administration
 Spring 2019
                                                      Compl. Ex. 7, Page 7 of 24
Case 2:20-cv-00508-BRM-JAD Document 1-7 Filed 01/15/20 Page 8 of 24 PageID: 154




                                  Introduction
 The purpose of the Red Hawk Accreditation packet is to reinforce the
 rules under the statues of the Student Government Association of
 Montclair State University. This packet is going to be a guide for all
 Class II organizations to follow and help them when it comes time for
 re-chartment. This will also help your case when it comes time for your
 organization to move up a class of the SGA

                                      Statutes
 Article 5,
  A. CLASS II ORGANIZATIONS
      1. Criteria: ​A Class II organization shall 1) have an appeal that reaches a large
         and significant interest of the campus community, as deemed by the discretion of
         the chartering process, 2) prove to have a demand for membership significantly
         larger than its most recent Class III chartering, 3) prove to have financial and
         programming needs unable to met by the benefits of a Class III charter, 4) have
         spent a minimum of two years as a Class III organization. Class II charters shall
         be valid for two academic years, ​5) shall provide at least eight programs each
         semester​​ 6) are willing to have one member of their organization represent as a
         legislator in the SGA, and 7) shall submit an end of the semester report, in the
         fall and spring, of all programming events that occurred to the Director of Class
         II Organizations by the designated University Reading Day.
      2. Benefits: ​Class II Organizations shall have the right to 1) approach the
         Legislature for programming monies as outlined in Article Six and 2) request
         student office space after the needs of Class One organizations’ office space are
         met, 3) fundraise, and 4) have a mailbox in the Student Government office.




 Genise Administration
 Spring 2019
                                                                Compl. Ex. 7, Page 8 of 24
Case 2:20-cv-00508-BRM-JAD Document 1-7 Filed 01/15/20 Page 9 of 24 PageID: 155




                           Tier Explanations

 A Tier point system was created to not only hold organizations accountable for
 their performance throughout the semester but also to guide them in their
 endeavors as they strive to advance classification within the SGA. The Tier point
 system will also be beneficial to legislators and other SGA members in assessing
 the quality of the organizations and the resources the SGA itself should allocate
 toward these organizations.


 Tier 1
 Tier 1 Organizations are the exemplary organizations who not only have
 completed all requirements necessary to be a Class II organization but have also
 went above and beyond expectations and have made a direct impact on campus.
 (13+ Points) ​* These orgs are eligible for Class II organization of the year*

 Tier 2
 Tier 2 Organizations are in good standing with the SGA and have completed all the
 requirements necessary to be regarded as a Class II Organization.
 (9-12 Points)

 Tier 3
 Tier 3 Organizations are organizations who did not complete all the required
 elements constituted to being classified as a Class II Organization of the SGA.
 (-15-8 Points)




 Genise Administration
 Spring 2019
                                                           Compl. Ex. 7, Page 9 of 24
 Case 2:20-cv-00508-BRM-JAD Document 1-7 Filed 01/15/20 Page 10 of 24 PageID: 156




                                Required Points
o Hosting Events (0-8 Points): not exceeding 8 points
  Each event counts toward 1 point.

o Co-sponsorships (0-3): not exceeding 3 points
  Each event counts toward 1 point.

o Budget (0-2 Points): appropriated funds not matching
  Points for this category will be granted based upon the following criteria:
      0 Points: ​At the end of the semester, if your organization used ​0 - 50%​​ of your
      appropriated funds, you will receive no points.
      1 Point: ​At the end of the semester, if your organization ​50 – 89%​​ of your appropriated
      funds, you will receive one point.
      2 Points: ​At the end of the semester, if your organization used ​90%​​ ​+​ of your
      appropriated funds, you will receive two points.

o Town Hall Attendance: (0-3 Points):
  The Town Hall is held once a month where organizations are required to send one
  representative to every town hall. The purpose of town hall is for organizations to voice
  their concerns directly with the Executive Board.
  For every Town Hall attended the organization will receive on point.

o Class Director Meetings (-6-0 Points):
  The Class Director meetings are bi-weekly, this is where the organizations will be given
  relevant information pertaining to their specific class and initiatives happening within
  the Student Government. Only one representative from the organization needs to be in
  attendance. If the organization shows proof of no member being able to attend the
  specified time and date by their Class Director, the Director will hold a meeting
  exclusively for the organization in order to not negatively impact their RHA Score.
  For every Class Director Meeting not attended, the organization will lose 1 point.

o General Body Meeting Minutes Submission (-3-0 Points):
  Each organization is required to upload their minutes from their general body meeting
  in the google drive folder “General Body Meeting Minutes” facilitated by their Class
  Director.
  For every submission missed the organization will lose 1 point.

o Conference (-1-0 Points):


   Genise Administration
   Spring 2019
                                                                   Compl. Ex. 7, Page 10 of 24
 Case 2:20-cv-00508-BRM-JAD Document 1-7 Filed 01/15/20 Page 11 of 24 PageID: 157



   Each organization is required to send one representative to the conference every
   semester, the dates are released at the beginning of the semester.
   Failure for the representative to attend will result in the loss of 1 point.

o RHA Point Sheet Submission ( -5-0 Points):
  As mandated by Article 5, Bullet Point B, Sub-Bullet Point C, Section one, Subsection 4 of
  the SGA Statutes “shall submit an end of the semester report, in the fall and spring, of
  all programming events that occurred to their Director by the second to last SGA
  Meeting of the semester. The Report consists of a completed Point Sheet which you
  have access in the shared google drive folder with the Vice President at the beginning of
  the semester. An ​optional​​ written report will also be accepted to explain your point
  sheet, if needed.
  Failure to submit will result in the lose of 5 points.


                                    Bonus Points
o Civic Engagement (1 point):
  An extra point will be awarded if more than 75% of members who are eligible to vote are
  registered to vote of their organization have registered.

o Safe Space (1 point)
  An extra Point will be awarded if more than 75% of the organization is safe-space trained.

o Food Inclusivity (1 point)
  An extra point will be awarded if an organization has vegan, kosher, and halal food at 75%
  of their events.

o Proud Redhawk (1 point)
  An extra point will be awarded if an organization is present at either a Student Organization
  Fair, Open House or Accepted Students Day.

o Maxed Out (1 point)
  An extra point will be awarded if an organization reaches maximum capacity at their event.

o Greek Collab (1 point)
  An extra point will be awarded if an organization co-sponsors with one greek organization.

o Full House (1 point)
  An extra point will be awarded if an organization co-sponsors with at least one organization
  in every class (I-IV).

   Genise Administration
   Spring 2019
                                                                 Compl. Ex. 7, Page 11 of 24
 Case 2:20-cv-00508-BRM-JAD Document 1-7 Filed 01/15/20 Page 12 of 24 PageID: 158




o Perfect 10 (1 point)
  An extra point will be awarded to an organization that co-sponsors either in OR out
  throughout the semester.

o Legislator Bonus (1 point)
  An extra point will be awarded if a Class II-IV organization has a member serve as that
  organization's legislator in the SGA.

o Department Outreach (1 point)
  An extra point will be awarded for every 2 different departments you cosponsor with over
  the course of the semester.

o Educational Events (1 point)
  An extra point will be awarded for events that have an educational focus.

o Community Outreach (1 point)
  An extra point will be awarded for every event that is community service based/money is
  raised for a donation.




   Genise Administration
   Spring 2019
                                                                 Compl. Ex. 7, Page 12 of 24
Case 2:20-cv-00508-BRM-JAD Document 1-7 Filed 01/15/20 Page 13 of 24 PageID: 159




 Class III Red Hawk Accreditation Packet




 Genise Administration
 Spring 2019
                                                     Compl. Ex. 7, Page 13 of 24
Case 2:20-cv-00508-BRM-JAD Document 1-7 Filed 01/15/20 Page 14 of 24 PageID: 160




                             Introduction
 The purpose of the Red Hawk Accreditation packet is to reinforce the
 rules under the statues of the Student Government Association of
 Montclair State University. This packet is going to be a guide for all
 Class III organizations to follow and help them when it comes time for
 re-chartment. This will also help your case when it comes time for your
 organization to move up a class of the SGA.

                                 Statutes
 Article 5
 D. ​CLASS III ORGANIZATIONS
     1.Criteria: ​Class III organizations shall 1) be organizations that
       meet the needs of a very specific and unique interest of the campus
       community and 2) attract students from the campus community
       that yet to be specifically represented by a chartered organization.
        Class III charters shall be valid for two academic years, 3) shall
       provide at least six programs each semester 4) shall submit an end
       of the semester report, in the fall and spring, of all programming
       events that occurred to the Class III Director by the designated
       University Reading Day.
     2.Benefits:​​ Class III Organizations shall have the right to 1)
       approach the Legislature for programming monies as outlined in
       Article Six and 2) fundraise, and 3) have a mailbox in the Student

       Government office.


 Genise Administration
 Spring 2019
                                                     Compl. Ex. 7, Page 14 of 24
Case 2:20-cv-00508-BRM-JAD Document 1-7 Filed 01/15/20 Page 15 of 24 PageID: 161




                              Tier Explanations
 A Tier point system was created to not only hold organizations accountable for
 their performance throughout the semester but also to guide them in their
 endeavors as they strive to advance Class’s within the SGA. The Tier point system
 will also be beneficial to legislators and other SGA members in assessing the
 quality of the organizations and the resources the SGA itself should allocate
 toward these organizations.


 Tier 1
 Tier 1 Organizations are the exemplary organizations who not only have
 completed all requirements necessary to be a Class III organization, but have also
 went above and beyond expectations and have made a direct impact on campus.
 (9+ Points) ​* These orgs are eligible for Class III organization of the year*

 Tier 2
 Tier 2 Organizations are in good standing with the SGA and have completed all the
 requirements necessary to be regarded as a Class III Organization.
 (4-8 Points)

 Tier 3
 Tier 3 Organizations are organizations who did not complete all the required
 elements constituted to being classified as a Class III Organization of the SGA.
 (-15-3 Points)




 Genise Administration
 Spring 2019
                                                          Compl. Ex. 7, Page 15 of 24
 Case 2:20-cv-00508-BRM-JAD Document 1-7 Filed 01/15/20 Page 16 of 24 PageID: 162




                                  Required Points
o Hosting Events (0-6 Points): not exceeding 6 points
  Each event counts toward 1 point.

o Co-sponsorships (0-2): not exceeding 2 points
  Each event counts toward 1 point.

o Budget (0-2 Points): appropriated funds not matching
  Points for this category will be granted based upon the following criteria:
      0 Points: ​At the end of the semester, if your organization used ​0 - 50%​​ of your
      appropriated funds, you will receive no points.
      1 Point: ​At the end of the semester, if your organization ​50 – 89%​​ of your appropriated
      funds, you will receive one point.
      2 Points: ​At the end of the semester, if your organization used ​90%​​ ​+​ of your
      appropriated funds, you will receive two points.

o Town Hall Attendance: (0-3 Points):
  The Town Hall is held once a month where organizations are required to send one
  representative to every town hall. The purpose of town hall is for organizations to voice
  their concerns directly with the Executive Board.
  For every Town Hall attended the organization will receive 1 point.

o Class Director Meetings (-6-0 Points):
  The Class Director meetings are bi-weekly, this is where the organizations will be given
  relevant information pertaining to their specific class and initiatives happening within
  the Student Government. Only one representative from the organization needs to be in
  attendance. If the organization shows proof of no member being able to attend the
  specified time and date by their Class Director, the Director will hold a meeting
  exclusively for the organization in order to not negatively impact their RHA Score.
  For every Class Director Meeting not attended, the organization will lose 1 point.

o General Body Meeting Minutes Submission (-3-0 Points):
  Each organization is required to upload their minutes from their general body meeting
  in the google drive folder “General Body Meeting Minutes” facilitated by their Class
  Director.
  For every submission missed the organization will lose 1 point.

o Conference (-1-0 Points):


   Genise Administration
   Spring 2019
                                                                   Compl. Ex. 7, Page 16 of 24
 Case 2:20-cv-00508-BRM-JAD Document 1-7 Filed 01/15/20 Page 17 of 24 PageID: 163



   Each organization is required to send one representative to the conference every
   semester, the dates are released at the beginning of the semester.
   Failure for the representative to attend will result in the loss of 1 point.

o RHA Point Sheet Submission ( -5-0 Points):
  As mandated by Article 5, Bullet Point B, Sub-Bullet Point C, Section one, Subsection 4 of
  the SGA Statutes “shall submit an end of the semester report, in the fall and spring, of
  all programming events that occurred to their Class Director by the second to last SGA
  Meeting of the semester. The Report consists of a completed Point Sheet which you
  have access in your shared folder with the Vice President at the beginning of the
  semester. An ​optional​​ written report will also be accepted to explain your point sheet, if
  needed.
  Failure to submit will result in the lose of 5 points.


                                    Bonus Points
o Civic Engagement (1 point):
  An extra point will be awarded if more than 75% of members who are eligible to vote are
  registered to vote of their organization have registered.

o Safe Space (1 point)
  An extra Point will be awarded if more than 75% of the organization is safe-space trained.

o Food Inclusivity (1 point)
  An extra point will be awarded if an organization has vegan, kosher, and halal food at 75%
  of their events.

o Proud Redhawk (1 point)
  An extra point will be awarded if an organization is present at either a Student Organization
  Fair, Open House or Accepted Students Day.

o Maxed Out (1 point)
  An extra point will be awarded if an organization reaches maximum capacity at their event.

o Greek Collab (1 point)
  An extra point will be awarded if an organization co-sponsors with one greek organization.

o Full House (1 point)
  An extra point will be awarded if an organization co-sponsors with at least one organization
  in every class (I-IV).
   Genise Administration
   Spring 2019
                                                                 Compl. Ex. 7, Page 17 of 24
 Case 2:20-cv-00508-BRM-JAD Document 1-7 Filed 01/15/20 Page 18 of 24 PageID: 164




o Perfect 10 (1 point)
  An extra point will be awarded to an organization that co-sponsors either in OR out
  throughout the semester.

o Legislator Bonus (1 point)
  An extra point will be awarded if a Class II-IV organization has a member serve as that
  organization's legislator in the SGA.

o Department Outreach (1 point)
  An extra point will be awarded for every 2 different departments you cosponsor with over
  the course of the semester.

o Educational Events (1 point)
  An extra point will be awarded for events that have an educational focus.

o Community Outreach (1 point)
  An extra point will be awarded for every event that is community service based/money is
  raised for a donation.




   Genise Administration
   Spring 2019
                                                                 Compl. Ex. 7, Page 18 of 24
Case 2:20-cv-00508-BRM-JAD Document 1-7 Filed 01/15/20 Page 19 of 24 PageID: 165




 Class IV Red Hawk Accreditation Packet




 Genise Administration
 Spring 2019
                                                     Compl. Ex. 7, Page 19 of 24
Case 2:20-cv-00508-BRM-JAD Document 1-7 Filed 01/15/20 Page 20 of 24 PageID: 166




                             Introduction
 The purpose of the Red Hawk Accreditation packet is to reinforce the
 rules under the statues of the Student Government Association of
 Montclair State University. This packet is going to be a guide for all
 Class IV organizations to follow and help them when it comes time for
 re-chartment. This will also help your case when it comes time for your
 organization to move up a class of the SGA.

                                 Statutes
 Article 5
 D. CLASS IV ORGANIZATIONS
       1. Criteria: ​Class IV organization shall 1) be entry level
       organizations that meet the needs of a
       very specific and unique interest of the campus community and 2)
       attract students from the campus community that are yet to be
       specifically represented by a chartered organization.
       Class IV charters shall be valid for one academic year, 3) shall
       provide at least 4 programs each semester, no less than two of
       which shall be co-sponsorships with other organizations
       outside of their class, and 4) shall submit an end of the semester
       report, in the fall and spring, of all programming events that
       occurred to the Class IV Director by the designated University
       Reading Day.

       2. Benefits:​​ Class IV organizations shall have the right to 1) have a
       mailbox in the SGA office, 2) fundraise, and 3) have a personal
       account with the SGA.




 Genise Administration
 Spring 2019
                                                     Compl. Ex. 7, Page 20 of 24
Case 2:20-cv-00508-BRM-JAD Document 1-7 Filed 01/15/20 Page 21 of 24 PageID: 167




                              Tier Explanations
 A Tier point system was created to not only hold organizations accountable for
 their performance throughout the semester but also to guide them in their
 endeavors as they strive to advance their classification within the SGA. The Tier
 point system will also be beneficial to legislators and other SGA members in
 assessing the quality of the organizations and the resources the SGA itself should
 allocate toward these organizations.


 Tier 1
 Tier 1 Organizations are the exemplary organizations who not only have
 completed all requirements necessary to be a Class IV organization, but have also
 went above and beyond expectations and have made a direct impact on campus.
 (8+ Points) ​* These orgs are eligible for Class IV organization of the year*

 Tier 2
 Tier 2 Organizations are in good standing with the SGA and have completed all the
 requirements necessary to be regarded as a Class IV Organization.
 (4-7 Points)

 Tier 3
 Tier 3 Organizations are organizations who did not complete all the required
 elements constituted to being classified as a Class IV Organization of the SGA.
 (-15-3 Points)




 Genise Administration
 Spring 2019
                                                         Compl. Ex. 7, Page 21 of 24
 Case 2:20-cv-00508-BRM-JAD Document 1-7 Filed 01/15/20 Page 22 of 24 PageID: 168




                                   Required Points
o Hosting Events (0-4 Points): not exceeding 4 points
  Each event counts toward 1 point.

o Co-Sponsorships In/Out (0-2 Points): not exceeding 2 points
  Each co-sponsorship counts towards 1 point.

o Finances (0-2 Points):
  Points for this category will be granted based upon the following criteria:
      0 Points: ​At the end of the semester, if your organization used ​0 - 50%​​ of your
      matching funds, you will receive no points.
      1 Point: ​At the end of the semester, if your organization ​50 – 89%​​ of your matching
      funds, you will receive one point.
      2 Points: ​At the end of the semester, if your organization used ​90%​​ ​+​ of your matching
      funds, you will receive two points.

o Town Hall Attendance: (0-3 Points):
  The Town Hall is held once a month where organizations are required to send one
  representative to every town hall. The purpose of town hall is for organizations to voice
  their concerns directly with the Executive Board.
  For every Town Hall attended the organization will receive 1 point.

o Class Director Meetings (-6-0 Points):
  The Class Director meetings are bi-weekly, this is where the organizations will be given
  relevant information pertaining to their specific class and initiatives happening within
  the Student Government. Only one representative from the organization needs to be in
  attendance. If the organization shows proof of no member being able to attend the
  specified time and date by their Class Director, the Director will hold a meeting
  exclusively for the organization in order to not negatively impact their RHA Score.
  For every Class Director Meeting not attended, the organization will lose 1 point.

o General Body Meeting Minutes Submission (-3-0 Points):
  Each organization is required to upload their minutes from their general body meeting
  in the google drive folder “General Body Meeting Minutes” facilitated by their Class
  Director.
  For every submission missed the organization will lose 1 point.




   Genise Administration
   Spring 2019
                                                                    Compl. Ex. 7, Page 22 of 24
 Case 2:20-cv-00508-BRM-JAD Document 1-7 Filed 01/15/20 Page 23 of 24 PageID: 169



o Conference (-1-0 Points):
  Each organization is required to send one representative to the conference every
  semester, the dates are released at the beginning of the semester.
  Failure for the representative to attend will result in the loss of 1 point.

o RHA Point Sheet Submission ( -5-0 Points):
  As mandated by Article 5, Bullet Point B, Sub-Bullet Point C, Section one, Subsection 4 of
  the SGA Statutes “shall submit an end of the semester report, in the fall and spring, of
  all programming events that occurred to the Class IV Director by the second to last SGA
  Meeting of the semester. The Report consists of a completed Point Sheet which you
  have access in your shared folder with the Vice President at the beginning of the
  semester. An ​optional​​ written report will also be accepted to explain your point sheet, if
  needed.
  Failure to submit will result in the lose of 5 points.


                                    Bonus Points
o Civic Engagement (1 point):
  An extra point will be awarded if more than 75% of members who are eligible to vote are
  registered to vote of their organization have registered.

o Safe Space (1 point)
  An extra Point will be awarded if more than 75% of the organization is safe-space trained.

o Food Inclusivity (1 point)
  An extra point will be awarded if an organization has vegan, kosher, and halal food at 75%
  of their events.

o Proud Redhawk (1 point)
  An extra point will be awarded if an organization is present at either a Student Organization
  Fair, Open House or Accepted Students Day.

o Maxed Out (1 point)
  An extra point will be awarded if an organization reaches maximum capacity at their event.

o Greek Collab (1 point)
  An extra point will be awarded if an organization co-sponsors with one greek organization.

o Full House (1 point)

   Genise Administration
   Spring 2019
                                                                 Compl. Ex. 7, Page 23 of 24
 Case 2:20-cv-00508-BRM-JAD Document 1-7 Filed 01/15/20 Page 24 of 24 PageID: 170



   An extra point will be awarded if an organization co-sponsors with at least one organization
   in every class (I-IV).

o Perfect 10 (1 point)
  An extra point will be awarded to an organization that co-sponsors either in OR out
  throughout the semester.

o Legislator Bonus (1 point)
  An extra point will be awarded if a Class II-IV organization has a member serve as that
  organization's legislator in the SGA.

o Department Outreach (1 point)
  An extra point will be awarded for every 2 different departments you cosponsor with over
  the course of the semester.

o Educational Events (1 point)
  An extra point will be awarded for events that have an educational focus.

o Community Outreach (1 point)
  An extra point will be awarded for every event that is community service based/money is
  raised for a donation.




   Genise Administration
   Spring 2019
                                                                 Compl. Ex. 7, Page 24 of 24
